 

ESCROW AND CONTRIBUTION AGREEMENT

 

THIS ESCROW AND CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of the 28th day of June, 2013, by and among ALLDIGITAL HOLDINGS, INC. a
Nevada corporation (the “Company”), the STEPHEN JAMES SMITH TRUST (Dated
10/24/02), a trust (“Smith”), TIMOTHY NAPOLEON, an individual (“Napoleon,” and
together with Smith, the “Contributors”), and PARR BROWN GEE & LOVELESS, P.C., a
Utah professional corporation, as escrow agent (the “Escrow Agent”). The Company
and the Contributors are hereinafter sometimes jointly referred to as the
“Parties” and, where no distinction is required by the context, sometimes
separately referred to as a “Party.”

 

RECITALS:

 

WHEREAS, each of Smith and Napoleon own shares of common stock of the Company
(“Shares”); and

 

WHEREAS, in order to increase the value of the other Shares Smith owns, Smith
desires to contribute 600,000 Shares to the Company represented by certificates
numbered 1367 (“Smith C1”), 1368 (“Smith C2”) and 1369 (“Smith C3”); together
with Smith C1 and Smith C2, the “Smith Contribution Shares”), each of which is
for 200,000 Shares, subject to the terms and conditions of this Agreement; and

 

WHEREAS, in order to increase the value of the other Shares Napoleon owns,
Napoleon desires to contribute 600,000 Shares to the Company represented by
certificates numbered 1370 (“Napoleon C1”), 1371 (“Napoleon C2”) and 1372
(“Napoleon C3”; together with Napoleon C1 and Napoleon C2, the “Napoleon
Contribution Shares”; together with the Smith Contribution Shares, the
“Contribution Shares”), each of which is for 200,000 Shares, subject to the
terms and conditions of this Agreement; and

 

WHEREAS, the Parties have agreed to enter into this Agreement to provide for the
contribution of the Contribution Shares and to detail certain circumstances
under which the obligation to contribute the Contribution Shares may lapse;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto hereby
agree as follows:

 

1. Contribution and Escrow Deposit.

 

(a) Certain Definitions. For purposes of this Agreement:

 

(i) The “Grant Date” shall mean June 28, 2013.

 

(ii) Each of the ten-month, twenty-month and thirty-month anniversaries of the
Grant Date shall be a “Transfer Date”.

 

(iii) The “Walpuck Option” shall mean the Stock Option Agreement between John
Walpuck and the Company granted on the Grant Date, a copy of which is attached
as Exhibit A hereto.

 

 

 

 

(iv) The “Wilms Option” shall means the Stock Option Agreement between Kon Wilms
and the Company granted on the Grant Date, a copy of which is attached as
Exhibit B hereto.

 

(b) Smith Contribution.

 

(i) Subject to subsection l(b)(ii) and l(b)(iii), Smith hereby irrevocably
agrees to transfer and assign to the Company, by means of the Smith Stock Powers
described below for no additional consideration (A) the Smith Contribution
Shares represented by Smith C1 on the ten-month anniversary of the Grant Date,
(B) the Smith Contribution Shares represented by Smith C2 on the twenty-month
anniversary of the Grant Date, and (C) the Smith Contribution Shares represented
by Smith C3 on the thirty-month anniversary of the Grant Date. Within two
business days of the date first set forth above, Smith shall deliver to the
Escrow Agent, each of Smith C1, Smith C2 and Smith C3, together with duly
executed stock powers substantially in the form attached hereto as Exhibit C
related to each of Smith C1, Smith C2 and Smith C3 (the “Smith Stock Powers”).
References to Smith C1, Smith C2 and Smith C3 shall include any certificates
issued as replacements (partial or full) for the same.

 

(ii) Notwithstanding subsection l(b)(i), (A) in the event that there occurs any
event that causes the exercisability of the Walpuck Option to accelerate in
full, Smith shall immediately transfer and assign to the Company 50% of the
Smith Contribution Shares not yet transferred and assigned on the date of such
acceleration in full; and (2) in the event that there occurs any event that
causes the exercisability of the Wilms Option to accelerate in full, Smith shall
immediately transfer and assign to the Company 50% of the Smith Contribution
Shares not yet transferred and assigned on the date of such acceleration.

 

(iii) In the event that there occurs any event, such as the termination of the
employment of John Walpuck with the Company, that causes the Walpuck Option to
cease vesting prior to the date the Walpuck Option is fully exercisable, the
number of Smith Contribution Shares that Smith is obligated to transfer and
assign to the Company under subsection l(b)(i) on each of the ten-month,
twenty-month and thirty-month anniversaries of the Grant Date and under
subsection l(b)(ii) (but in all cases only if such dates have not yet passed),
shall be reduced by 50%. In the event that there occurs any event, such as the
termination of the employment of Kon Wilms with the Company, that causes the
Wilms Option to cease vesting prior to the date the Wilms Option is fully
exercisable, the number of Smith Contribution Shares that Smith is obligated to
transfer and assign to the Company under subsection l(b)(i) on each of the
ten-month, twenty-month and thirty-month anniversaries of the Grant Date and
under subsection l(b)(ii) (but in all cases only if such dates have not yet
passed), shall be reduced by 50%. The certificates representing any Smith
Contribution Shares released from the obligations under this Agreement as a
result of an event described in this subsection (l)(b)(iii) shall be promptly
returned to Smith, provided that Smith complies with Smith’s obligations under
subsection (iv) below.

 

2

 

 

(iv) The Company and Smith shall be each obligated to notify the Escrow Agent in
writing of the occurrence of any of the events described in subsections
(l)(b)(ii) or (l)(b)(iii), and the Escrow Agent shall have no obligation to make
any inquiry with respect to any such event and shall have no liability for any
action or omission resulting its failure to receive written notice of any such
event. In the events that subsections (l)(b)(ii) or (l)(b)(iii) become
applicable, Smith, the Company and the Escrow Agent, at the Company’s expense,
shall cooperate to execute substitute stock powers, and exchange or subdivide
certificates, in order to ensure that the Escrow Agent has on each Transfer Date
a certificate, and associated stock power, representing the number of Smith
Contribution Shares to be transferred and assigned on such Transfer Date and
that any Smith Contribution Shares that are released from the obligations of
this Agreement can be returned.

 

(c) Napoleon Contribution.

 

(i) Subject to subsection l(c)(ii) and l(c)(iii), Napoleon hereby irrevocably
agrees to transfer and assign to the Company, by means of the Napoleon Stock
Powers described below for no additional consideration (A) the Napoleon
Contribution Shares represented by Napoleon C1 on the ten-month anniversary of
the Grant Date, (B) the Napoleon Contribution Shares represented by Napoleon C2
on the twenty-month anniversary of the Grant Date, and (C) the Napoleon
Contribution Shares represented by Napoleon C3 on the thirty-month anniversary
of the Grant Date. Within two business days of the date first set forth above,
Napoleon shall deliver to the Escrow Agent, each of Napoleon C1, Napoleon C2 and
Napoleon C3, together with duly executed stock powers substantially in the form
attached hereto as Exhibit C related to each of Napoleon C1, Napoleon C2 and
Napoleon C3 (the “Napoleon Stock Powers”; together with the Smith Stock Powers,
the “Stock Powers”). References to Napoleon C1, Napoleon C2 and Napoleon C3
shall include any certificates issued as replacements (partial or full) for the
same.

 

(ii) Notwithstanding subsection l(c)(i), (A) in the event that there occurs any
event that causes the exercisability of the Walpuck Option to accelerate in
full, Napoleon shall immediately transfer and assign to the Company 50% of the
Napoleon Contribution Shares not yet transferred and assigned on the date of
such acceleration in full; and (2) in the event that there occurs any event that
causes the exercisability of the Wilms Option to accelerate in full, Napoleon
shall immediately transfer and assign to the Company 50% of the Napoleon
Contribution Shares not yet transferred and assigned on the date of such
acceleration.

 

(iii) In the event that there occurs any event, such as the termination of the
employment of John Walpuck with the Company, that causes the Walpuck Option to
cease vesting prior to the date the Walpuck Option is fully exercisable, the
number of Napoleon Contribution Shares that Napoleon is obligated to transfer
and assign to the Company under subsection l(c)(i) on each of the ten-month,
twenty-month and thirty-month anniversaries of the Grant Date and under
subsection l(c)(ii) (but in all cases only if such dates have not yet passed),
shall be reduced by 50%. In the event that there occurs any event, such as the
termination of the employment of Kohn Wilms with the Company, that causes the
Wilms Option to cease vesting prior to the date the Wilms Option is fully
exercisable, the number of Napoleon Contribution Shares that Napoleon is
obligated to transfer and assign to the Company under subsection l(c)(i) on each
of the ten-month, twenty-month and thirty-month anniversaries of the Grant Date
and under subsection l(c)(ii) (but in all cases only if such dates have not yet
passed), shall be reduced by 50%. The certificates representing any Napoleon
Contribution Shares released from the obligations under this Agreement as a
result of an event described in this subsection (l)(c)(iii) shall be promptly
returned to Napoleon, provided that Napoleon complies with Napoleon’s
obligations under subsection (iv) below.

 

3

 

 

(iv) The Company and Napoleon shall be each obligated to notify the Escrow Agent
in writing of the occurrence of any of the events described in subsections
(l)(c)(ii) or (l)(c)(iii), and the Escrow Agent shall have no obligation to make
any inquiry with respect to any such event and shall have no liability for any
action or omission resulting its failure to receive written notice of any such
event. In the events that subsections (l)(c)(ii) or (l)(c)(iii) become
applicable, Napoleon, the Company and the Escrow Agent, at the Company’s
expense, shall cooperate to execute substitute stock powers, and exchange or
subdivide certificates, in order to ensure that the Escrow Agent has on each
Transfer Date a certificate, and associated stock power, representing the number
of Napoleon Contribution Shares to be transferred and assigned on such Transfer
Date and that any Napoleon Contribution Shares that are released from the
obligations of this Agreement can be returned.

 

(d) Each of the Contributors, with respect to his or its respective Contribution
Shares, represents and warrants that (i) he or it is the sole owner of such
Contributions Shares, (i) such Contribution Shares are not subject to any
encumbrances, pledges, security interests, options or other third party rights,
and (ii) his transfer and contribution of the Contribution Shares to the Company
subject to the terms and conditions of this Agreement will not violate any
agreement, court order, or law to which he is subject or otherwise require the
consent of any third person.

 

(e) For purposes of clarity, until such time as the Contribution Shares are
transferred to the Company, the person whose name is on such Contribution Shares
shall have all voting rights and rights to receive distribution with respect to
such Contribution Shares.

 

2. Release of Certificates and Stock Powers.

 

(a) Transfer of Shares on Transfer Date. On or after each Transfer Date, the
Escrow Agent shall, upon receipt of a request from the Company and subject to
the Escrow Agent having received the correct certificates and stock powers,
transfer and deliver to the Company (i) the certificates representing the Smith
Contribution Shares that Smith is obligated to transfer and assign to the
Company on such date, together with the associated Smith Stock Power, and (ii)
the certificates representing the Napoleon Contribution Shares that Napoleon is
obligated to transfer and assign to the Company on such date, together with the
associated Smith Stock Power. In addition, if events described in subsections
l(b)(ii) and l(c)(ii) occur with respect to both the Walpuck Option and the
Wilms Option, the Escrow Agent shall, upon receipt of a request from the
Company, transfer and deliver to the Company certificates representing all of
the Smith Contributions Shares, certificates representing all of the Napoleon
Contribution Shares and all associated Stock Powers.

 

(b) Return Events. At any time Smith or Napoleon is entitled to the return of
Contribution Shares as a result of the events described in subsections
(l)(b)(iii) or 1(c)(iii), upon satisfaction by all Parties of their obligations
under subsections (l)(b)(iv) and/or l(c)(iv) as applicable (including the
possession by the Escrow Agent of certificates for retention and return in
correct amounts, with associated stock powers), the Escrow Agent shall, upon
request from Smith or Napoleon as applicable, deliver to Smith or Napoleon
certificates representing Contribution Shares that Smith and/or Napoleon is
entitled to received under subsections (l)(b)(iii) or l(c)(iii).

 

4

 

 

(c) Termination. This Agreement shall terminate upon the earliest to occur of
the date that all Contribution Shares have been transferred to the Company or
the date on which all Contribution Shares have been returned to Smith or
Napoleon, in each case in accordance with Sections 1 and 2. Upon such
termination, this Agreement shall have no further force and effect, except that
the provisions of this Section 2(c), and Sections 3, 4, 5, and 6, and Sections 8
through 18 below shall survive such termination.

 

(d) Method of Distribution, The Escrow Agent may send any stock powers or
certificates it is required to deliver hereunder by means of Federal Express or
other nationally recognized courier services to the applicable notice addresses
set forth in Section 8 below. The Escrow Agent is hereby released of any
liability associated with the loss or destruction or any stock power or
certificate provided it delivers the same, with the appropriate address, to
Federal Express or other nationally recognized courier service.

 

(e) Overriding of Instructions. Notwithstanding any other provisions of this
Agreement, the Escrow Agent shall deliver all or any part of any stock power of
any certificate representing any Contribution Shares in accordance with the
terms of any joint direction addressed to the Escrow Agent and signed by the
Company and the respective Contributor, except to the extent an order of a court
of competent jurisdiction by which the Escrow Agent is bound prohibits the
Escrow Agent from complying with the terms hereof.

 

(f) Effect of a Change in Control or Recapitalization. In the event of a
recapitalization, merger, asset sale, stock split, stock consolidation or any
other transaction pursuant to which, by operation of law, the Contribution
Shares are exchanged for other property (including without limitation shares of
another company or a different number of shares of the Company), the Parties
shall acknowledge and agree that references to Contribution Shares shall include
any property for which the Contribution Shares are exchanged (on a basis
reflecting the exchange ratio) and agree to cooperate in order to (a) execute
such transmittal letters or other documents as are necessary to exchange the
Contribution Shares for the other property, (b) to execute such Stock Powers and
other documents as the Escrow Agent determines is necessary or appropriate in
order to permit the Escrow Agent to be in a position to transfer the substitute
property consistent with Section 1 of this Agreement.

 

3. Conditions to Escrow. The Escrow Agent agrees to hold the Escrow Stock Powers
and to perform in accordance with the terms and provisions of this Agreement.
The Parties agree that the Escrow Agent shall not assume any responsibility for
the failure of the Parties to perform in accordance with the terms of this
Agreement. The acceptance by the Escrow Agent of its responsibilities hereunder
is subject to the following terms and conditions, which the Parties hereto agree
shall govern and control with respect to the Escrow Agent’s rights, duties, and
liabilities hereunder:

 

(a) Documents. The Escrow Agent shall be protected in acting upon any written
notice, request, waiver, consent, receipt, or other paper or document furnished
to it, not only as to its due execution and validity and the effectiveness of
its provisions, but also as to the truth and accuracy of any information therein
contained, which the Escrow Agent in good faith believes to be genuine and what
it purports to be. Should it be necessary for the Escrow Agent to act upon any
instructions, directions, documents, or instruments issued or signed by or on
behalf of any corporation, partnership, fiduciary, or individual acting on
behalf of another party hereto, it shall not be necessary for the Escrow Agent
to inquire into such corporation’s, partnership’s, fiduciary’s, or individual’s
authority. The Escrow Agent is also relieved from the necessity of satisfying
itself as to the authority of the persons executing this Agreement in a
representative capacity on behalf of any of the Parties.

 

5

 

 

(b) Liability. The Escrow Agent shall not be liable for anything that it may do
or refrain from doing in connection herewith, except for its own negligence, bad
faith, or willful misconduct.

 

(c) Legal Counsel. The Escrow Agent may consult with, and obtain advice from,
legal counsel in the event of any question as to any of the provisions hereof or
its duties hereunder, and it shall incur no liability and shall be fully
protected in acting in good faith in accordance with the opinion and
instructions of such counsel.

 

(d) Limitation of Duties. The Escrow Agent shall have no duties except those
that are expressly set forth herein, which shall be deemed purely ministerial in
nature, and shall under no circumstance be deemed a fiduciary for any of the
Parties to this Agreement It shall not be bound by any agreement of the other
Parties hereto (whether or not it has any knowledge thereof). This Agreement
sets forth all matters pertinent to the escrow contemplated hereunder, and no
additional obligations of the Escrow Agent shall be inferred from the terms of
this Agreement or any other Agreement.

 

(e) Resignation or Termination of Escrow Agent. The Escrow Agent shall have the
right to resign at any time by giving written notice of such resignation to the
Parties, and the Parties shall have the right to terminate the services of the
Escrow Agent hereunder at any time by giving written notice (with such written
notice being signed by all of the Parties hereto) of such termination to the
Escrow Agent, in each case specifying the effective date of such resignation or
termination. Within thirty (30) days after receiving or delivering the aforesaid
notice, as the case may be, the Parties agree to appoint a successor Escrow
Agent to which the Escrow Agent may distribute the property then held hereunder,
less the amount of any fees owing to the Escrow Agent hereunder as of such date.
If a successor Escrow Agent has not been appointed and has not accepted such
appointment by the end of such thirty (30) day period, the Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor
Escrow Agent, and the costs, expenses, and reasonable attorneys’ fees which are
incurred in connection with any such proceeding shall be paid by the Company.
Except as otherwise agreed to in writing by the Parties, no escrowed
certificates or stock powers shall be released unless and until a successor
Escrow Agent has been appointed in accordance with this Paragraph 3(e).

 

(f) Discharge of Escrow Agent. Upon delivery of all of the Stock Powers and
certificates representing all Contribution Shares pursuant to the terms of
Paragraph 2 above or to a successor Escrow Agent, the Escrow Agent shall
thereafter be discharged from any further obligations hereunder. The Escrow
Agent is hereby authorized, in any and all events, to comply with and obey any
and all final judgments, orders, and decrees of any court of competent
jurisdiction which may be filed, entered, or issued, and all final arbitration
awards and, if it shall so comply or obey, it shall not be liable to any other
person by reason of such compliance or obedience.

 

4. Indemnification. The Company hereby agrees to indemnify the Escrow Agent for
and to hold it harmless against any loss, liability, or reasonable expense
(including reasonable attorneys’ fees and expenses) incurred without gross
negligence, willful misconduct, or bad faith on the part of the Escrow Agent
arising out of or in connection with its performance under this Agreement. Such
indemnification shall survive the resignation or removal of the Escrow Agent or
the termination of this Agreement.

 

5. Escrow Fee and Expenses. The Escrow Agent (a) shall be reimbursed by the
Company the expenses reasonably necessary to engage in performance of its duties
hereunder; and (b) shall be paid by the Company for time spent performing its
obligations hereunder at its normal hourly rates for legal services. In the
event any expenses are incurred hereunder, Escrow Agent agrees to invoice the
Company for such expenses.

 

6

 

 

6. Waiver of Potential Conflicts of Interest. The Parties acknowledge that
Escrow Agent has acted as counsel for the Company and that Escrow Agent’s
appointment and performance of its duties hereunder may result in a conflict of
interest to the Parties. Accordingly, the Parties hereto waive any conflict of
interest that may arise through Escrow Agent’s appointment hereunder and/or the
performance of its duties as set forth herein. Further, all of the Parties
hereby acknowledge and consent to the Escrow Agent’s continued representation of
the Company and the Company’s parents, subsidiaries, officers, directors, agents
and affiliates, in any future matter, including but not limited to any dispute
arising under or relating to this Agreement (other than a dispute to which the
Escrow Agent is a party).

 

7. Limitations on Rights to Escrow Stock Powers. None of the Parties shall have
any right, title, or interest in or to, or possession of, the Contribution
Shares and, therefore, shall not have the ability to pledge, convey,
hypothecate, or grant as security all or any portion of the Contribution Shares
unless and until such Escrow Stock Powers have been released pursuant to Section
2 above. Accordingly, the Escrow Agent shall be in sole possession of the
Contributions Shares and shall not act as custodian of the Parties under this
Agreement for the purposes of perfecting a security interest therein, and no
creditor of any of the Parties shall have any right to have or to hold or
otherwise attach or seize all or any portion of the Contributions Shares as
collateral for any obligation and shall not be able to obtain a security
interest in any of the Escrow Stock Powers unless and until such Escrow Stock
Powers have been released pursuant to Section 2 above.

 

8. Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given and received when delivered
personally to the recipient, one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or five (5)
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands, and other
communications shall be sent to the Escrow Agent, the Buyer, and the Seller at
the respective addresses indicated below or at such other address or to the
attention of such other person as the recipient party has hereafter specified by
prior written notice to the sending party.

 

If to the Company, to:

 

Paul Summers, Chairman & CEO

220 Technology Drive, Suite 100

Irvine, CA 92618

Fax no.: 949-250-0730

E-mail address: pauls@alldigital.com

 

with a copy (which shall not constitute notice) to:

 

Parr Brown Gee & Loveless

Attention: Bryan T. Allen

Address: 185 S. State St., Suite 800, Salt Lake City, Utah 84111

Fax no.: (801) 532-7750

E-mail addresses: ballen@parrbrown.com

 

7

 

 

If to Smith, to:

 

Steve Smith

2815 North Stone Pine Glen

Santa Ana, CA 92706

E-mail address: steve@alldigital.com

 

If to Napoleon, to;

 

Tim Napoleon

7749 East Appaloosa Trail

Orange, CA 92869

E-mail address: tim@alldigiial.com

 

If to the Escrow Agent, to:

 

Parr Brown Gee & Loveless

Attention: Bryan T. Allen

Address: 185 S. State St., Suite 800, Salt Lake City, Utah 84111

Fax no.: (801) 532-7750

E-mail addresses: ballen@parrbrown.com

 

9. Entire Agreement; Amendments: Limited Duties.

 

(a) This Agreement, together with the Exhibits hereto, contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes any prior understandings or agreements by or among the Parties
hereto, whether written or oral, which may have related to the subject matter
hereof in any way. This Agreement may be amended, or any provision of this
Agreement may be waived, so long as such amendment or waiver is set forth in a
writing executed by each of the Parties other than the Escrow Agent (a copy of
which shall be promptly provided by the Company to the Escrow Agent); provided,
however, that if any such amendment or waiver would have the effect of
increasing or expanding the Escrow Agent’s obligations or duties under this
Agreement, the written consent of the Escrow Agent shall be required in addition
to the written consent of the Parties. No course of dealing between or among the
Parties hereto shall be deemed effective to modify, amend, or discharge any part
of this Agreement or any rights or obligations of any Party hereto under or by
reason of this Agreement.

 

(b) The Escrow Agent shall have only those duties as are specifically provided
herein. The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument or
document between the other Parties hereto. This Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred from the terms of this Agreement or any other
Agreement.

 

10. Assigns and Assignment. This Agreement and all actions taken hereunder shall
inure to the benefit of and shall be binding upon all of the Parties hereto and
upon all of their respective successors and assigns; provided, however, that the
Escrow Agent shall not be permitted to assign its obligations hereunder except
as provided in Paragraph 3(e) above.

 

8

 

 

11. No Other Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person other than
the Escrow Agent, the Parties and their permitted assigns any rights or remedies
under or by reason of this Agreement.

 

12. Interpretation. The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning
hereof.

 

13. No Waiver. No failure or delay by a Party hereto in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof, and no single
or partial exercise thereof shall preclude any right of further exercise or the
exercise of any other right, power, or privilege.

 

14. Severability. The Parties hereto agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever the
provisions hereof are invalid, void, or otherwise unenforceable, (b) such
invalid, void, or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, void, or otherwise unenforceable provisions, but are valid and
enforceable, and (c) the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

 

15. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their collective
mutual intent, and no rule of strict construction shall be applied against any
person. When a reference is made in this Agreement to a Paragraph, such
reference shall be to a Paragraph of this Agreement unless otherwise indicated.
Whenever the words “include,” or “including,” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” When used in
this Agreement the term “or” shall have the inclusive meaning represented by the
phrase “and/or.”

 

16. Releases on Non-business Days. In the event that a release of any Stock
Powers or Contributions Shares hereunder is required to be made on a date that
is not a business day, such release may be made on the next succeeding business
day with the same force and effect as if made when required.

 

17. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Utah applicable to contracts to be made and
performed entirely therein without giving effect to the principles of conflicts
of law thereof or of any other jurisdiction.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each party and
delivered to the other Parties hereto. Counterparts and signatures transmitted
by facsimile shall be valid as originals.

 

[remainder of page intentionally left blank; signature page follows]

 

9

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY:         ALLDIGITAL HOLDINGS, INC.,   a Nevada corporation        
By: /s/ Paul Summers   Name: Paul Summers   Title: Chairman & CEO        
CONTRIBUTORS:         STEPHEN JAMES SMITH TRUST (Dated 10/24/02)         By: /s/
Stephen James Smith   Name: Stephen James Smith   Title VP - Network Services  
      /s/ TIM NAPOLEON   TIM NAPOLEON, an individual         ESCROW AGENT:      
PARR BROWN GEE & LOVELESS, P.C.,   a Utah professional corporation         By:  
  Name:     Title    

 

[Signature Page to Escrow and Contribution Agreement]

 

 

 

 

Exhibit A

 

Walpuck Option

 

(See attached)

 

[Signature Page to Escrow and Contribution Agreement]

 

 

 

 

Exhibit B

 

Wilms Option

 

(See attached)

 

 

 

 

Exhibit C

 

Form of Stock Power

 

(See attached)

 

 

 

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
AllDigital Holdings, Inc. (the “Corporation”) 200,000 shares of the capital
common stock of the Corporation, represented by Certificate No. [___] standing
in the name of the undersigned on the books of the Corporation, and does hereby
irrevocably constitute and appoint Paul Summers, attorney-in-fact, to transfer
said shares on the books of the Corporation, with full power of substitution in
the premises.

 

DATED this ___ day of June, 2013.

 

      Print Name           Authorized Signature

 

Signature Witnessed by:

 



   

 



 

 

